United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SERVICES AGENCY,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0854
Issued: July 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 6, 2020 appellant filed a timely appeal from a February 19, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
authorization of right hip arthroplasty.
FACTUAL HISTORY
On August 29, 2018 appellant, then a 59-year-old training specialist, filed a notice of
traumatic injury (Form CA-1) alleging that on August 28, 2018 he sustained a right hip contusion
1

5 U.S.C. § 8101 et seq.

when he was opening the door to leave his office and the door struck his right hip, leg, and foot.
He stopped work on August 30, 2018 and was cleared to return to full-time work with restrictions
on November 27, 2018. OWCP accepted the claim for right hip contusion and right hip
sprain/strain. It paid appellant intermittent wage-loss compensation on the supplemental rolls from
October 15, 2018 through June 7, 2019.
An August 31, 2018 magnetic resonance imaging (MRI) scan of appellant’s right hip
demonstrated the presence of joint fluid compatible with synovitis.
A July 23, 2019 right hip x-ray revealed no evidence of joint osteophytes, erossive changes,
bony degenerative change or other arthropathy. A six millimeter calcification of the soft tissue
superior to the greater trochanter consistent with calcific tendinopathy at the gluteal tendon
insertion was noted.
In a July 29, 2019 report, Dr. Imran Ashraf, a Board-certfied orthopedic surgeon, related
that appellant was seen for his right hip pain from an employment injury. He noted that appellant
had been treated with right hip cortisone injections, which provided temporary relief. Appellant
described a recurrence of the right hip pain, which had progressively worsened. Physical
examination and range of motion findings were provided. Dr. Ashraf diagnosed right hip synovitis
and arthritis secondary to a work-related injury. He noted that apellant may have had a preexisting
history of right hip arthritis which further exercabated his condition. Since appellant had failed
conservative mangement and had progressing symptoms, Dr. Ashraf recommended total hip
replacement surgery.
On July 31, 2019 Dr. Ashraf requested authorization for total right hip replacement
surgery. He diagnosed right hip synovitis and trochanteric bursitis. Dr. Ashraf explained that
appellant’s condition had not improved with physical therapy or cortisone injections, but that his
symptoms had progresively worsened.
On August 9, 2019 OWCP referred a statement of accepted facts (SOAF), the medical
record, and a series of questions to Dr. Nathan Hammell, a Board-certified orthopedic surgeon
serving as an OWCP district medical adviser (DMA), to determine whether the requested surgery
was medically necessary. In an August 27, 2019 report, the DMA explained that he had reviewed
the SOAF and the medical record, including Dr. Ashraf’s July 29 and 31, 2019 reports. He noted
that the most recent clinical notes reported that appellant was seen for lateral right hip pain, had
preserved range of motion (ROM), and there was radiographic evidence of arthritis. The DMA
related that the requirements for optimal benefits for hip replacement included end-stage
radiographic changes, less than 35 body mass index, failure of conservative treatment, and
significant functional limitations. While the recommendation for appellant’s right hip arthroplasty
was for treatment of arthritis, arthritis was not an accepted condition. The DMA also found the
surgery was not medically necessary as the record contained no evidence of radiographic arthritis.
In an August 30, 2019 report, Dr. Oleg Olshanetskly, an osteopath, related appellant’s
medical and injury histories and provided examination findings. He reviewed right hip x-ray
intepretations, which he found negative, and a right hip MRI scan, which showed the presence of
joint fluid compatible with synovitis. Diagnoses included right hip contusion and right hip
strain/sprain.

2

In a development letter dated Septemer 19, 2019, OWCP informed appellant that the
evidence of record was insufficient to authorize the proposed surgery as it did not appear to be
medically necessary for and/or causally related to the accepted conditions. A copy of the DMA’s
report was attached for appellant’s review. OWCP requested that appellant provide a detailed
narrative report from his physician explaining how the requested surgery was medically necessary
for his accepted employment injury. It afforded him 30 days to submit the necessary evidence.
In response to OWCP’s request, appellant submitted an August 30, 2019 computerized
tomography scan of his right hip which showed moderate osteoarthosis at the symphysis pubils
and mild bilateral sacroiliac joint osteoarthritis, unchanged small five by two millimeters
calcification at the right gluteus medius tendon, and no selective muscle atrophy or attenuation
anomaly.
Follow-up reports dated September 20, November 22, and December 19, 2019 from
Dr. Olshanetskly related unchanged findings from his August 30, 2019 report.
Dr. Ashraf, in reports dated November 25, 2019 and January 25, 2020, diagnosed right hip
synovitis and arthritis, which he attributed to appellant’s work injury. He noted that he had
reviewed a weight-bearing right hip x-ray, which revealed advanced right hip osteoarthritis and no
fracture or dislocation.
By decision dated February 19, 2020, OWCP denied appellant’s request for authorization
of right hip arthroplasty, finding that the evidence of record did not support that it was medically
necessary to address the effects of the employment-related injury.
LEGAL PRECEDENT
Section 8103 of FECA2 provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.3 In interpreting this section of FECA, the
Board has recognized that OWCP has broad discretion in approving services provided under
section 8103, and the only limitation on OWCP’s authority is that of reasonableness.4
While OWCP is obligated to pay for treatment of employment-related conditions, appellant
has the burden of proof to establish that the expenditure is incurred for treatment of the effects of
an employment-related injury or condition.5 Proof of causal relationship in a case such as this
2

Supra note 1.

3

5 U.S.C. § 8103(a); see L.K., Docket No. 18-1183 (issued May 12, 2020); M.P., Docket No. 19-1557 (issued
February 24, 2020); M.B., 58 ECAB 588 (2007).
4
B.I., Docket No. 18-0988 (issued March 13, 2020); see also Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding
that abuse of discretion by OWCP is generally shown through proof of manifest error, clearly unreasonable exercise
of judgment, or administrative actions which are contrary to both logic, and probable deductions from established
facts).
5

See R.M., Docket No. 19-1319 (issued December 10, 2019) Debra S. King, 44 ECAB 209 (1992).

3

must include supporting rationalized medical evidence.6 In order to prove that the procedure is
warranted, appellant must establish that the procedure was for a condition causally related to the
employment injury and that the procedure was medically warranted. Both of these criteria must
be met in order for OWCP to authorize payment.7
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying appellant’s request for
authorization of right hip arthroplasty.
The claim was accepted for right hip contusion and right hip sprain/strain. In a July 29,
2019 report, Dr. Ashraf noted that appellant was seen for complaints of right hip pain due to an
employment injury. In reports dated November 25, 2019 and January 20, 2020, Dr. Ashraf
reported that a right hip weight-bearing x-ray interpretation revealed advanced right hip
osteoarthritis. He diagnosed right hip synovitis and arthritis due to a work injury. However,
Dr. Ashraf did not explain how and/or why the accepted August 28, 2018 employment injury
resulted in the additional condition of right hip synovitis and arthritis, which he diagnosed in 2019.
As Dr. Ashraf failed to provide medical rationale explaining how the requested surgery was
necessary to treat appellant’s accepted right hip contusion and sprain/strain or how the additional
condition of right hip synovitis and arthritis was causally related to the accepted August 28, 2018
employment injury, his reports are of diminished probative value.8 These reports therefore lack
probative value regarding the issue of whether the requested procedure was medically necessary
due to the accepted employment injury.9
Following appellant’s request for authorization of right hip surgery, OWCP sent a copy of
the case record, and a SOAF to a DMA for an opinion as to whether the requested surgery was
medically necessary and resulted from the accepted August 28, 2018 employment injury. The
DMA reviewed the medical evidence of record and concluded that the proposed right hip
arthroplasty was neither warranted nor necessitated by appellant’s accepted conditions. He
explained that the surgery was not medically necessary as there was no radiographic arthritis. The
DMA concluded, therefore, that the requested surgery was not work related and was not medically
necessary.
The remaining medical evidence of record did not address the relevant medical issues. The
March 31, 2019 MRI scan, July 23, 2019 x-ray interpretation, and Dr. Olshanetsky’s reports dated
August 30, September 20, November 22, and December 19, 2019 did not address whether the
requested right hip arthroplasty was medically necessary and causally related to the accepted

6
B.I., supra note 4; see also K.W., Docket No. 18-1523 (issued May 22, 2019); Bertha L. Arnold, 38 ECAB
282 (1986).
7

See T.A., Docket No. 19-1030 (issued November 22, 2019); Cathy B. Millin, 51 ECAB 331, 333 (2000).

8

M.P., Docket No, 19-1557 (issued February 24, 2020); M.M., Docket No. 19-0563 (issued August 1, 2019); N.G.,
Docket No. 18-1340 (issued March 6, 2019).
9

See M.M., id.; G.V., Docket No. 18-0482 (issued May 21, 2019); N.G., id.

4

employment injury.10 Therefore, these reports were insufficient to establish that the requested
surgical procedure should be authorized.
The Board finds that OWCP did not abuse its discretion in denying authorization for the
proposed right hip arthroplasty. As noted above, the only restriction on OWCP’s authority to
authorize medical treatment is one of reasonableness.11 As none of the medical evidence explained
how the proposed surgery was medically necessary or causally related to the accepted right hip
contusion and sprain/strain, the Board finds that OWCP acted reasonably in denying appellant’s
request for authorization for right hip arthroplasty.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request for
authorization of right hip arthroplasty.

10

Supra note 7.

11

Supra note 4.

5

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

